Citation Nr: 0428157	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  03-06 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension secondary 
to the service-connected disability of diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION


The veteran served on active duty from September 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for service connection for hypertension secondary to the 
service-connected disability of diabetes mellitus.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND


?	This case is remanded to comply with the Veteran's 
Claims Assistance Act (VCAA).
?	This case is remanded to obtain private medical records 
from Dr. G.A. with regard to his treatment of the 
veteran's diabetes mellitus and hypertension.
?	This case is remanded to obtain a new VA examination.

The letter sent from the RO to the veteran in November 2001 
did not comply with the VCAA.  On November 9, 2000, the VCAA 
was enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other things, 
the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Specifically, these laws and regulations require the VA to 
notify the claimant of any information, and any medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  It is noted that the veteran 
has not yet been provided notice as required under these 
provisions in written format.  Accordingly, this should be 
accomplished prior to a final decision.  

Evidence in the claims file included a letter from the 
veteran's private physician, Dr. G.A. with regard to the 
veteran's diabetes mellitus and hypertension.  It does not 
appear that the RO attempted to obtain these private medical 
records.  Pursuant to Littke v. Derwinski, 1 Vet.App. 90 
(1990), the RO should obtain all treatment records associated 
with the veteran's diabetes mellitus and hypertension.

The veteran underwent a VA examination in September 2002.  
Based on the ambiguity of the examiner's opinion, the 
veteran's claim should be remanded pursuant to Allen v. 
Brown, 7 Vet. App. 439 (1995), so that the examiner can 
clearly state whether any hypertension of the veteran's was 
aggravated by his service-connected diabetes mellitus.  The 
examiner should comment to what degree his diabetes mellitus 
causes or aggravates his various symptoms and disorders for 
which he is claiming service connection.  See Allen v. Brown, 
7 Vet. App. 439 (1995). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following action:

1.  The RO must ensure that all provisions of VCAA are 
properly applied in the development of the claim.

2.  The RO should ensure that copies of all current 
records of treatment of the veteran's diabetes mellitus 
and hypertension are included in the claims folder.  
Specifically, the RO should obtain all relevant medical 
records from the veteran's private physician, Dr. G.A.

3.  The veteran should be scheduled for a VA examination 
regarding his hypertension.

a.  After considering all treatment records, 
including the veteran's private medical records 
from Dr. G.A., is it at least as likely as not that  
the veteran's hypertension is proximately due to or 
the result of his service-connected diabetes 
mellitus?  

b.  If the veteran's hypertension is not 
proximately due to to his service-connected 
diabetes mellitus, did the veteran's service-
connected diabetes mellitus increase the severity 
of the hypertension beyond the natural progression 
of disease?  All opinions expressed should be 
supported by reference to pertinent evidence.

4.  After completion of the foregoing, and after 
undertaking any further development deemed warranted by 
the record, the claim should be readjudicated.  In the 
event that the claim is not resolved to the 
satisfaction of the appellant, he should be furnished a 
Supplemental Statement of the Case regarding 
entitlement to service connection for hypertension 
secondary to the service-connected disability of 
diabetes mellitus, which includes all additional 
applicable laws and regulations, and the reason for the 
decision.  The appellant must be given the opportunity 
to respond thereto.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




